Citation Nr: 0206026	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-16 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for right knee 
meniscectomy with post-traumatic arthritis, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to December 
1984.  

In a March 1985 rating decision, service connection was 
granted for a right knee disability; a 10 percent disability 
rating was assigned.  In October 1996, the veteran filed a 
claim for an increased disability rating.  This appeal arises 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the RO) 
which denied the veteran's claim. 

In March 1999, the veteran testified at a personal hearing 
chaired by one of the undersigned members of the Board of 
Veterans' Appeals (the Board) at the RO.  This case was 
remanded by the Board in May 1999 to the RO for additional 
development, to include providing the veteran with a VA 
orthopedic examination.  The requested VA examination was 
completed in December 2000, and the RO issued a supplemental 
statement of the case in January 2002 which continued to deny 
the veteran's claim.  The veteran requested another hearing 
before a member of the Board.  A second hearing was conducted 
before another of the undersigned Board members at the RO in 
April 2002.  The case is again before the Board for 
adjudication.

Because the veteran testified at two hearings which were 
chaired by two different Board members, this decision will be 
rendered by a three member panel, which includes the two 
presiding Board members.  See 38 C.F.R. §§ 19.3, 20.707 
(2001).


FINDING OF FACT

Manifestations of the veteran's right knee disability include 
pain and limitation of motion.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
right knee meniscectomy with post-traumatic arthritis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability, which 
is currently rated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5259 (2001).

In the interest of clarity, after disposing of certain 
preliminary matters, the Board will describe the pertinent 
factual background.  The applicable law and regulations will 
then be briefly reviewed.  Finally, the Board will analyze 
the veteran's claim and render a decision.

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and its implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to an 
increased evaluation for service-connected right knee 
disability has been completed.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
relevant law and regulations and the types of evidence that 
could be submitted by him in support of his claims, including 
in the June 1997 Statement of the Case and the January 2002 
Supplemental Statement of the Case, which included specific 
information about the provisions of the VCAA.  He has been 
requested to provide information concerning potential sources 
of medical evidence pertaining to post-service treatment for 
his disabilities.  It is clear that he has received ample 
notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

The record on appeal contains ample medical evidence, which 
will be recapitulated below.  There are numerous evaluations 
of the veteran's disabilities, including VA examinations in 
1997, 2000 and 2001.  The reports of medical examinations 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses. 
The Board observes in passing that its May 1999 remand was 
intended to procure additional medical information, which 
subsequently was in fact obtained.

There is no indication that any existing pertinent medical 
evidence has not been associated with the veteran's VA claims 
folder, and the veteran and his representative have pointed 
to none.  Additionally, the veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, including at his personal hearings before members 
of the Board at the RO in March 1999 and April 2002.
 
In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulation.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service medical records show that the veteran 
was hospitalized from October to November 1978 due to a right 
knee injury.  He underwent removal of an osteochondral 
fragment.  The final diagnosis was loose body in the right 
knee secondary to osteochondral fracture of the lateral 
condyle.  According to a March 1979 medical record, the 
veteran incurred traumatic hemarthrosis of the right knee 
when a box fell on his leg.  Chondromalacia of the right knee 
was noted in March 1984.

VA outpatient records from October 1984 to January 1992 
reveal continued complaints of right knee disability.

The veteran complained on VA examination in February 1985 of 
right knee locking when running or walking.  It was noted on 
musculoskeletal system evaluation that the veteran was 
status-post right knee meniscectomy.  X-rays were reported to 
show post-traumatic degenerative osteoarthritis of the right 
knee with a few loose bodies.  Knee range of motion was from 
0-110 degrees.  History of right knee injury, status-post 
right knee middle meniscectomy, was diagnosed.

A March 1985 rating decision granted entitlement to service 
connection for status-post middle meniscectomy of the right 
knee with post-traumatic degenerative osteoarthritis and 
assigned a 10 percent evaluation.

The veteran complained on VA orthopedic examination in March 
1997 of right knee swelling and pain; he said that there was 
a popping sensation when he moved.  On physical examination, 
there was a well-healed 3-4 cm surgical scar on the medial 
aspect of the right knee.  It was noted that, at most, there 
was minimal swelling and minimal deformity surrounding the 
right knee.  There was no evidence of gait instability; gait 
was perhaps mildly antalgic favoring the right lower 
extremity.  He had a negative Lachman's sign and a negative 
McMurray's sign.  There was mild tenderness to palpation on 
the lateral and medial aspects of the right knee joint and 
crepitance with range of motion.  Flexion was limited to 130 
degrees by pain, and extension was limited to -5 degrees.  
Strength was within normal limits.  X-rays of the right knee 
showed moderate to severe degenerative changes.  The 
assessments were degenerative joint disease of the right knee 
and status-post meniscectomy.  It was noted that there was a 
minimal decrease in range of motion and that the main 
disabling feature was significant pain with standing, which 
was required for his job.

The veteran testified at a personal hearing before a member 
of the Board in March 1999 that his service-connected right 
knee disability had gotten worse (hearing transcript page 2); 
that he had swelling in the knee when he worked long hours 
(transcript p. 3); and that there was constant pain in the 
knee that increased on use (transcript p. 4).

As noted above, the Board remanded this case in May 1999, in 
part so that the veteran could be scheduled for a VA 
orthopedic examination.  The veteran complained on VA 
orthopedic examination in December 2000 of persistent pain 
and swelling, of an inability to stand for prolonged periods 
of time, and of an inability to perform his job as he would 
like.  He was taking naproxen.  On physical examination of 
the right knee, range of motion was from 5 to 120 degrees.  
There was significant effusion and significant crepitus.  
There was no medial, lateral, anterior, or posterior 
instability.  Some medial joint line tenderness was noted.  
There was a well-healed scar on the medial aspect of the 
knee.  Good strength about the knee was noted, with quad-
hamstring strength of 5/5.  X-rays of the right knee showed 
severe tri-compartmental degenerative changes.  The 
impression was osteoarthritis of the right knee.  The 
examiner went on to note that there was good knee strength 
with pain on resistance against motion.  There was no 
instability, subluxation, incoordination, or excess 
fatigability.  There was weakened movement due to pain.  The 
veteran did not have flare-ups since his knee pain was 
constant.  Functional impairment at work was his ability to 
run or do anything athletically.

The veteran testified at a personal hearing before a member 
of the Board at the RO in April 2002 that he has constant and 
severe right knee pain with swelling (hearing transcript 
pages 2-3); that he still has knee pain even though he is 
getting cortisone shots every three months (transcript p. 5); 
that he can only walk a block before the pain gets severe 
(transcript p. 6); that his employment as a material handler 
requires a lot of physical activity (transcript p. 7); that 
his knee sometimes gives way (transcript p. 8); and that his 
right knee disability limits his employment opportunities at 
work (transcript p. 11).

Submitted at the veteran's April 2002 hearing were VA 
outpatient records for August and September 2001.  Records in 
August reveal that the veteran had injured his left ankle at 
work, which had put added pressure on his right leg and made 
his right knee more painful.  Physical examination revealed 
full range of motion of the right knee with some crepitus on 
movement.  The assessment was chronic right knee pain due to 
degenerative joint disease, with possible knee replacement in 
the future.  The veteran complained in September of pain and 
occasional swelling in the right knee; the pain was worse 
with walking.  Physical examination revealed mild effusion of 
the right knee.  The patella was not ballotable.  Range of 
motion was from approximately 5-120 degrees with crepitus.  
Ligaments appeared intact, and the joint line was not tender.  
Dorsalis pedis and posterior tibial pulses were 2+.  It was 
noted that X-rays showed tri-compartmental osteoarthritis 
with valgus deformity.  The impression was osteoarthritis of 
the right knee.  The knee was injected with 1 cc of Kenalog 
40 and 9 cc of lidocaine 1%.  The veteran was to get a 
lateral compartment Unloader brace.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities - DeLuca considerations

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


Specific schedular criteria - knee disabilities

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved..  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2001).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).  See also 38 C.F.R. § 4.71, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability.  When a
knee disorder is already rated under [Diagnostic Code] 
5257, the 
veteran must also have limitation of motion under 
[Diagnostic Code]
5260 or [Code] 5261 in order to obtain a separate rating 
for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent 
rating under either of those codes, there is no 
additional disability for
which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 
3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disorder, which is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 [traumatic arthritis] and 5259 [removal 
of semilunar cartilage].  He essentially contends that his 
right knee disability has gotten worse and is more severe 
than is contemplated by his currently assigned rating.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's right knee disability is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5261 [limitation of extension of leg].  This change 
in diagnostic code is based on 
recently demonstrated limitation in the range of motion of 
the veteran's right knee.  This change in diagnostic codes 
does no harm to the veteran, since as indicated above 10 
percent is the maximum disability rating authorized under 
Diagnostic Code 5259, while higher ratings are available 
under Diagnostic Code 5261.

The medical evidence of record reveals continued complaints 
of right knee pain since service with some limitation of 
motion.  When seen in March 1997, flexion was limited to 10 
degrees from normal and extension was limited to 5 degrees 
from normal.  Right knee motion in December 2000 and 
September 2001 was from 5-120 degrees.  While this limitation 
of motion is not sufficient to be compensable under the 
rating schedule, the Board notes that there is consistent 
evidence in the record of increased pain on use, including 
during standing, which affects the veteran's ability to do 
his job.  

Consequently, although the VA examiner in December 2000 did 
not find any incoordination, excess fatigability, or specific 
flare-ups, there is weakened movement due to pain, and the 
evidence as a whole indicates sufficient pain on use to 
warrant a 20 percent evaluation, with consideration of the 
factors discussed in DeLuca, under the provisions of 
Diagnostic Code 5261 involving limitation of leg extension.  
See 38 C.F.R. §§ 4.40, 4.45.  See also  38 C.F.R. § 4.21 
2001) [it is not expected that all cases will show all the 
findings specified; above all, a coordination of rating with 
impairment of function will be expected in all cases.  A 20 
percent disability rating is accordingly assigned.

A rating in excess of 20 percent is not warranted under 
either Diagnostic Code 5260 or 5261 because limitation of 
flexion is nowhere near 15 degrees and limitation of 
extension is nowhere near 20 degrees, as required for a 30 
percent evaluation. 

The Board notes in passing that the assignment of a 
compensable disability rating separate from the veteran's 
current rating for right knee arthritis with limitation of 
motion is not warranted for other knee impairment under the 
criteria in Diagnostic Code 5257 because there is no medical 
evidence in the record of recurrent subluxation or lateral 
instability, including on VA examinations in December 2000 
and September 2001.  

In summary, for the reasons and bases expressed above, the 
Board concludes that assignment of a 20 percent disability 
rating under Diagnostic Code 5261 is appropriate, with 
consideration of the DeLuca factors discussed above.  To that 
extent, the appeal is allowed.


ORDER

A rating of 20 percent for service-connected right knee 
meniscectomy with post-traumatic arthritis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



______________________________		______________________________
	SHANE A. DURKIN				ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals		Member, Board of Veterans' 
Appeals



______________________________
BARRY F. BOHAN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

